DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed September 7, 2021.  Claims 10-20 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 10-16 and 17-20, in the reply filed on September 7, 2021 is acknowledged. Claims 1-9 have been cancelled without prejudice, see Applicant’s Arguments and amendments filed September 7, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the Title: METHOD AND APPARATUS FOR IMPROVED PERFORMANCE IN ENCODER SYSTEMS BY CONFIGURING A DETECTOR ARRAY USING A PARTITION MAP AND ASSIGNING WEIGHTS TO OUTPUT CURRENTS OF THE DETECTOR ARRAY 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
In regards to claim 1, the limitation “a first means for assigning weights to the currents” is being interpreted under means plus function. The means is described in figure 13, element 1218, and in figure 14 (paragraph 50 and 51). Also, described in figure 15 (paragraph 53). Also, in claim 1, the limitation “a second means for grouping the currents generated by the detectors having a same state” is being interpreted under means plus function” The means is described in figure 10 and 13 as the multiplexer 1208 and 1006 with the summing amplifiers 1210 and 1010 (paragraphs 44 and 52).
In regards to claim 11, the limitation “a third means for duplicating at least a portion of the currents” is being interpreted under means plus function. The means is described in figure 12 and 13 as the current duplicator 1206 (paragraphs 48, current mirror is the current duplicator).

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 10, the prior art of record individually or in combination fails to teach an encoder system as claimed, comprising: a configurable detector array including a plurality of detectors; a memory configured to store a partition map, wherein the partition map defines a state for each of the detectors; more specifically in combination with a controller operable to read from the memory the partition map and to configure the configurable detector array according to the partition map; an emitter operable to generate a flux modulated by a motion object, wherein the detectors are operable to generate currents in response to the flux; a first means for assigning weights to the currents; and a second means for grouping the currents generated by the detectors having a same state.
Claims 11-16 are allowed because of their dependency on claim 10.
In regards to claim 17, the prior art of record individually or in combination fails to teach a method of adjusting an optical encoder system as claimed, comprising: retrieving a partition map from a memory; more specifically in combination with configuring a photodetector array based on the partition map, the photodetector array comprising a plurality of photodetectors, wherein each photodetector in the photodetector array is assigned a quadrature state by the partition map; performing a light intensity detection by the photodetector array; and adjusting weights of current outputs from the plurality of photodetectors to mitigate a light intensity non-uniformity identified by the light intensity detection.
Claims 18-20 are allowed because of their dependency on claim 17.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franklin et al. (US 20030085345) teaches a multiple resolution photodiode sensor array, comprising: a configurable detector array (118) that detects a modulated flux from a motion object (104/102), the modulated flux from the motion object (104/102) is caused by a flux generated by an emitter (110) to pass through the motion object 
Thor et al. (US 20120104236) teaches circuitry and methods for optical encoders (abstract), comprising a resistor ladder circuit to control inputs into comparators (abstract) (fig. 11, 14 and 18), the resistor ladder circuit is configurable to adjust outputs from a plurality of photodetectors (40) (paragraph 45, 50-53), an emitter (20) generating a flux (see fig. 1) and a motion object (30) modulating the flux passing there through (see fig. 2 and 7), but does not specifically teach a partition map for defining a state of the plurality of photodetectors, a first means for assigning weights to the currents; and a second means for grouping the currents generated by the detectors having a same state and wherein each photodetector in the photodetector array is assigned a quadrature state by the partition map; performing a light intensity detection by the photodetector array; and adjusting weights of current outputs from the plurality of photodetectors to mitigate a light intensity non-uniformity identified by the light intensity detection.

Moteki et al. (US 20070003225) teaches encoder (50) (paragraph 29), comprising a memory storing a partition map (paragraphs 64-69), but does not specifically teach wherein the partition map defines a state for each of the detectors; a controller operable to read from the memory the partition map and to configure the configurable detector array according to the partition map; a first means for assigning weights to the currents; and a second means for grouping the currents generated by the detectors having a same state and wherein each photodetector in the photodetector .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JENNIFER D BENNETT/Examiner, Art Unit 2878